UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-120490 iVOICE TECHNOLOGY, INC. (Exact name of the Registrant as specified in Charter) New Jersey 20-1862731 (State of Incorporation) (I.R.S. Employer ID Number) 750 Highway 34, Matawan, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone No. including Area Code: 732-441-7700 Securities registered under 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: None Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: 526,309,870 shares of Class A Common stock, no par value as of August 10, 2009. Table of Contents iVOICE TECHNOLOGY, INC TABLE OF CONTENTS Page Part I – Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets – June 30, 2009 and December 31, 2008 1 Condensed Consolidated Statements of Operation – Three and Six Months Ended June 30, 2009 and 2008 2 Condensed Consolidated Statements of Cash Flows – Six Months Ended June 30, 2009 and 2008 3-5 Notes to Condensed Consolidated Financial Statements 6-25 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations 26-31 Item 4T. Controls and Procedures 31-32 Part II – Other Information Item 5 Other Information 32 Item 6 Exhibits 32 Signatures 33 Index of Exhibits 34 Table of Contents iVOICE TECHNOLOGY, INC. CONDENSED CONSOLIDATED BALANCE SHEET ASSETS June 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $8,250atJune 30, 2009 and December 31, 2008 - Inventories Note receivable, net of allowance of $-0- at June 30, 2009 and$25,017 at December 31, 2008 - - Prepaid expenses and other current assets Total current assets Property, Plant and Equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accrued dividends Due to related parties Deferred maintenance contracts Notes payable to related parties Convertible promissory note, net of unamortized debt discount of$115,084 at June 30, 2009 and $91,869 at December 31, 2008 Derivative liabilities Total current liabilities Stockholders' deficit: Preferred stock, $1.00 par value; authorized 1,000,000 shares; 10,000 sharesdesignated as follows;990,000 available for further designation Series A 10% Secured Preferred Stock; $1,000 stated value; authorized 10,000 shares; 1,444.44 shares issue and outstanding 1,444,444 1,444,444 Common stock: Class A – no par value; authorized 10,000,000,000 shares; 526,309,870 shares issued and 525,115,387 outstanding and 1,194,483 in escrow at June 30, 2009; 486,835,870 shares issued and 85,641,387 outstanding, and 1,194,483 in escrow at December 31, 2008; 939,837 915,166 Class B - $.01 par value; authorized 50,000,000 shares; no shares issued and outstanding - - Class C - $.01 par value; authorized 20,000,000 shares; no shares issued and outstanding - - Additional paid-in capital Additional paid-in capital – beneficial conversion Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed consolidated financial statements 1 Table of Contents IVOICE TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Net sales $ Cost of sales - - Gross margin Operating expenses: General and administrative expenses Total operating expenses Loss from operations ) Other income (expense): Interest income Interest expense ) Other income - - Amortization of debt discount ) Redemption premium - - - ) (Loss) gain on valuation of derivative ) Total other income (expense) ) Income (loss) from operations before provision for income taxes ) ) ) Provision for income taxes - Net income (loss) Preferred stock accretion - - - ) Preferred stock dividends ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to condensed consolidated financial statements 2 Table of Contents IVOICE TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2009 June 30, 2008 Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net gain (loss) to netcash used in operating activities: Depreciation (Gain) loss on valuation of derivative ) Amortization of discount on debt Issuance of common stock for services - Equipment received in exchange for note receivable previously written-off ) - Beneficial conversion incurred in debt reduction - Beneficial conversion incurred in conversion of debenture - Common stock issued for investor relations - Common stock issued for consulting fees - Beneficial conversion incurred in conversion ofpromissory note Changes in assets and liabilities: (Increase) decrease in accounts receivable ) Decrease in inventories - Decrease (increase) in prepaid expenses ) Increase in other assets ) - Increase in accounts payable and accrued liabilities Increase in amounts due to related parties Decrease in deferred maintenance contracts ) ) Net cash (used in) operating activities ) ) Cash flows from investing activities: Increase in note receivable - ) Increase in other assets - ) Net cash (used in) investing activities - ) Cash flows from financing activities: Issuance of common stock through equity financing - Cost of issuance of common stock through equity financing - ) Net proceeds from sale of Series A Preferred Stock - Payment of convertible debenture - ) Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements 3 Table of Contents IVOICE TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2009 June 30, 2008 During the period, cash was paid for the following: Taxes paid $ - $ - Interest paid $ - $ Supplemental Cash Flow Information: Non-Cash Transactions Accounts payable converted into convertible promissory note $ $ Accrued expenses converted to convertible promissory note $ - $ Equipment received in lieu of payment of note receivable $ $ - Convertible promissory note converted to common stock $ $ - Common stock issued for services $ $ - See accompanying notes to condensed consolidated financial statements Supplemental Schedule of Non-Cash Financing Activities: For the Six Months Ended June 30 2009: a) During the six months ended June 30, 2009, the Company issued 16,724,000 shares of Class A common stock with a fair value of $10,452 to reduce the convertible promissory note in the amount of $5,352. The difference in the market value and the convertible promissory note reduction was charged to beneficial interest in the amount of b) During the six months ended June 30, 2009, the Company issued 22,750,000 shares of Class A common stock with a fair value of$14,219 for investor relations services. c) During the six months ended June 30, 2009, the Company converted accounts payable to a convertible promissory note in the amount of $49,326. d) The Company accrued $72,623 of preferred stock dividends. e) The Company received equipment valued at approximately $50,000 in lieu of payment of note receivable which was previously written-off. See accompanying notes to condensed consolidated financial statements 4 Table of Contents IVOICE TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Supplemental Schedule of Non-Cash Financing Activities: For the Six Months Ended June 30, 2008: a) The Company issued 46,500,000 shares of Class A common stock with a fair value of $82,150 to an individual to reduce a promissory note in the amount of $19,680. The difference in the market value and the promissory note reduction was charged to beneficial interest in the amount of $62,470. b) The Company issued 87,653,565 shares of Class A common stock with a fair value of $118,283 to reduce a convertible debenture in the amount of $96,500. The difference in the market value and the reduction in the convertible debenture was charged to beneficial interest in the amount of $21,783. c) The Company issued 89,039,944 shares of Class A common stock pursuant to the Equity Line of Credit with YA Global Investments (f/k/a/ Cornell Capital Partners) valued at $102,835. Issuance costs of $13,652 were incurred and charged to additional paid-in capital for net proceeds of $89,183. d) The Company issued 42,000,000 shares of Class A common stock with a fair value of $45,720 to reduce a convertible promissory note in the amount of $13,440. The difference in the market value and the convertible promissory note reduction was charged to beneficial interest in the amount of $32,280. e) The Company converted accounts payable to a convertible promissory note in the amount of $75,536. f) The Company converted accrued expenses related to accrued interest due to YA Global to a convertible debenture in the amount of $186,557. In March 2008, the Company and YA Global agreed that the Company would redeem all amounts outstanding under the Debenture, except for $186,557 of interest. The amount redeemed was $691,021, consisting of the remaining balance of the Debenture equal to $572,815, accrued interest of $32,284, and a redemption premium equal to $85,922. g) The Company accrued $43,735 of preferred stock dividends. h) The Company recognized $1,444,444 of preferred stock accretion in the condensed statements of operations and as a credit in the balance sheet to Additional Paid-in Capital – Beneficial Conversion. i) The Company issued 21,600,000 shares of Class A common stock with a fair value of $24,192 to an individual for repayment of investor relations expenses. j) The Company issued 30,000,000 shares of Class A common stock with a fair value of $35,700 totwo individuals for repayment of consulting fees. 5 Table of Contents iVOICE TECHNOLOGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 and 2008 Note 1Background iVoice Technology, Inc. (“iVoice Technology” or the “Company”) was incorporated under the laws of New Jersey on November 10, 2004 as a wholly owned subsidiary of iVoice, Inc. (“iVoice”).The Company received by assignment all of the interests in and rights and title to, and assumed all of the obligations of, all of the agreements, contracts, understandings and other instruments of iVoice Technology, Inc., a Nevada corporation and affiliate of the Company.When we refer to or describe any agreement, contract or other written instrument of the Company in these notes, we are referring to an agreement, contract or other written instrument that had been entered into by iVoice Technology Nevada and assigned to the Company. In May 2008, the Company formed B Green Innovations, Inc. (“B Green”), a wholly-owned subsidiary, and has agreed to invest up to $500,000 in B Green, to commercialize its “green” technology platforms. The Company has made investments by purchasing 160 shares of Series B Secured 10% Convertible Preferred Stock for net proceeds of $144,000 to B Green. As of August 4, 2008 the Companyuses the alternative name of “iGreen Innovations, Inc.”The Company is a “Green” technology company, focused on acquiring and identifying promising technologies that address environmental issues. Note 2Business Operations B Green Innovations, Inc. (B Green) a Matawan, New Jersey-based corporation and wholly owned subsidiary of iVoice Technology (OTC Bulletin Board: IVOT) is dedicated to becoming a “green” technology company, focused on acquiring and identifying promising technologies that address environmental issues. The Company has agreed to invest up to $500,000 in B Green to develop and commercialize its “green” technology platforms. The Company believes that this investment will allow B Green to further develop additional technologies. The first technology was used to create new products from recycled tire rubber. EcoPod and VibeAway® address important environmental concerns and problems facing the planet today. EcoPod and VibeAway® are 100% recycled rubber-based products that can be utilized as support pads under any units that vibrate and make noise, including washing machines, dryers, compressors, commercial condensers, and many other units that advantageously benefit from sound and vibration control. In addition, we announced that we had filed a new patent application for a process described as “Recycled Tire Pod with Appliance Recess Guide.” 6 Table of Contents iVOICE TECHNOLOGY, INC.
